Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-6 are pending.
Information Disclosure Statement
	The IDS filed 2/2/21 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: In paragraph no. 0031, line 3, the term “sideling” should be “sidelink”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a reception unit” and “a control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In each of the claims 2-3 and 5-6, the function of “decoding” (claims 2, 6) or “decoded” (claims 3, 5) is recited in their respective wherein clauses.  However, there is no structure recited in these claims which performs the function of decoding/decoded and hence, the scope of the claims remains uncertain.
	For purposes of applying prior art, the above-identified vague and indefinite claim limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Agiwal et al., US 2018/0054693, (“Agiwal”).
	Regarding independent claim 1, Agiwal teaches the claim limitations “A user equipment (see Fig. 3, Destination UE 104) comprising: 
a reception unit that receives control 5information and data through inter-terminal direct communication {Fig. 3, communication unit 302; see Fig. 4B, step 402b, Figs. 5B and 5C, and paragraph no. 077, “the method 400b allows the communication unit 302 to receive the D2D MAC PDU”, the D2D MAC PDU includes a MAC header (“control information”) and a payload (“data”)}; and 
a control unit that determines, based on the control information or the data, whether the inter- terminal direct communication is unicast, groupcast, or 10broadcast” {Fig. 3, processor unit 304; see Fig. 4B, steps 404b, 406b, and 408b and Figs. 5B, 5C which teach that based on the groupcast/unicast parameters (e.g., MAC PDU format version) included in a MAC header (“control information”), the D2D MAC PDU is determined to be either a unicast communication or groupcast/broadcast communication; see Fig. 5B which discloses both groupcast and broadcast MAC PDUs; see also paragraph no. 0077, “At step 406b, the method 400b includes identifying that the D2D MAC PDU is one of the unicast D2D communication when the unicast parameters are detected … processor unit 304 to identify … the unicast D2D communication … identifying that the D2D MAC PDU is one of the groupcast D2D communications when the groupcast parameters are detected … processor unit 304 to identify … the groupcast D2D communication …”}.
Regarding claim 4, see Figs. 5B, 5C and paragraph nos. 0085, 0087 which disclose that, e.g., the MAC PDU format version (“information included in the control information”) included in the MAC header identifies whether the MAC PDU is a unicast or groupcast/broadcast communication.
Regarding claim 5, Agiwal teaches the claim limitations “wherein, upon determining that the inter-terminal direct communication is the unicast, the data is 15decoded using a scrambling sequence based on an identifier of the user equipment {Fig. 5C discloses that the DST field includes the D2D UE ID of the destination UE shown in Fig. 3; the payload (“data”) is decoded by the processor unit 304 based on the destination UE’s ID and hence, the limitation “the data is decoded … based on an identifier of the user equipment” is taught as the term “scrambling sequence” is broadly construed}, 
wherein, upon determining that the inter-terminal direct communication is the groupcast, the data is decoded using a scrambling sequence based on an 20identifier of a group {Fig. 5B discloses that the DST field includes the Group ID of the destination UE shown in Fig. 3; the payload (“data”) is decoded by the processor unit 304 based on the group ID and hence, the limitation “the data is decoded … based on an identifier of a group” is taught as the term “scrambling sequence” is broadly construed}, and 
wherein, upon determining that the inter-terminal direction communication is the broadcast, the data is decoded using a scrambling sequence independent from the identifier of the user equipment or the identifier 25of the group” {Fig. 5B discloses that the DST field includes the Group ID of the destination UE shown in Fig. 3; the payload (“data”) is decoded by the processor unit 304 based on the group ID and hence, the limitation “the data is decoded … independent from the identifier of the user equipment” is taught as the term “scrambling sequence” is broadly construed; since an identifier of the destination UE is not used in the MAC header and hence, is not a basis for decoding the payload (“data”), the limitation “independent from the identifier of the user equipment” is taught}.
Regarding claim 6, see Fig. 7B and paragraph no. 0127 which disclose using a MAC CE to include the SRC GRP ID and DST UE ID instead of the MAC header as shown in Fig. 7B, and this MAC CE is part of the decoded data where the data includes the payload and the MAC CE as shown in Fig. 7B and described in its respective written description.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal in view of Chae et al., US 2016/0249355, (“Chae”).
Regarding claim 2, Agiwal teaches the limitations “wherein, upon successfully decoding the control information using a scrambling sequence based on an 15identifier of the user equipment, a determination is made that the inter-terminal direct communication is the unicast (see Figs. 4B and 5C; Fig. 5C discloses that the MAC header includes the destination UE’s ID and paragraph nos. 0009, 0079 disclose that a scrambled CRC of a scheduling assignment may be decoded to determine that the MAC PDU is a unicast communication). 
Agiwal does not appear to teach the limitations “wherein, upon successfully decoding the control information using a scrambling sequence based on an 20identifier of a group, a determination is made that the inter-terminal direct communication is the groupcast, and wherein, upon successfully decoding the control information using a scrambling sequence independent 25from the identifier of the user equipment or the identifier of the group, a determination is made that the inter-terminal direct communication is the broadcast” as recited in claim 2.
Chae teaches, in a D2D communication system, the limitations “wherein, upon successfully decoding the control information using a scrambling sequence based on an 20identifier of a group, a determination is made that the inter-terminal direct communication is the groupcast (see paragraph no. 0072 which discloses that, in the case of groupcasting, a physical layer ID sequence may be generated by using, inter alia, a group ID as a target/destination ID and such a physical layer ID sequence is used by a receiving/destination UE to identify that the received D2D signal is a groupcast signal), and wherein, upon successfully decoding the control information using a scrambling sequence independent 25from the identifier of the user equipment or the identifier of the group, a determination is made that the inter-terminal direct communication is the broadcast” (see paragraph no. 0072 which discloses that in the case of broadcasting, the physical layer ID bit sequence is generated using only the source ID, i.e., the ID of a source/transmitting UE and such a physical layer ID sequence is used by a receiving/destination UE to identify that the received D2D signal is a broadcast signal; hence, the limitation “independent from the identifier of the user equipment or the identifier of the group” is taught since the source ID is used) as recited in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Agiwal by incorporating the teachings of Chae to efficiently identify a D2D transmission as a unicast, groupcast, or broadcast transmission by using a physical layer ID, as suggested by Chae in paragraph no. 0072.  In addition, such a modification is further obvious because this is deemed nothing more than an alternative means of identifying a D2D transmission as a unicast, groupcast, or broadcast transmission using known techniques as taught by Chae.
Regarding claim 3, Agiwal does not teach but Chae teaches “wherein the data is decoded using the scrambling sequence with which the control information is successfully decoded” (see paragraph no. 0073 which discloses that the CRC bits for the SA may be 16 bits long and the CRC bits for the data may be 24 bits long; the broadly recited “scrambling sequence” reads on the use of the CRC bits for both the data and the SA, and the SA is analogous to the recited “control information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Agiwal and Chae by incorporating the additional teachings of Chae to use the same CRC to decode the data in order to detect errors in the D2D data, thereby improving the reliability of the D2D transmissions between the UEs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the abstract and Figs. 7, 9A of Cheng et al., US 2016/0344782, which disclose that the transmission type of D2D communications is identified as a unicast or a groupcast transmission by a receiving UE using control information received by the receiving UE.
See the abstract and paragraph nos. 0051-0056 of Cheng et al., US 2015/0043545, which disclose that synchronization signals received by a receiving UE in a D2D transmission can be used to identify a unicast, groupcast, or broadcast transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414